Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement of DWS Portfolio Trust on Form N-1A (“Registration Statement”) of our report dated July 24, 2013 relating to the financial statements and financial highlights which appears in the May 31, 2013 Annual Report to Shareholders of DWS Floating Rate Fund, which is also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings “Financial Highlights” and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in such Registration Statement. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts September 23, 2013
